REASONS FOR ALLOWANCE

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose, nor teach, nor suggest, a display panel having 
a plurality of pixel units disposed between the first substrate and the second substrate, wherein each pixel unit of the plurality of pixel units includes a heating element, a reflective layer, a resonant cavity, and a phase-change material layer, that are sequentially disposed on the first substrate, and each pixel unit of the plurality of pixel units further includes a liquid crystal cell disposed on a side of the second substrate that is adjacent to the first substrate, 
wherein the liquid crystal cell is located on a side of the phase-change material 
layer away from the resonant cavity.
a driving circuit in correspondence to each pixel unit of the plurality of pixel units, wherein the driving circuit is located on the first substrate and includes a first driving module and a second driving module, the first driving module drives the heating element to control a state of the phase-change material layer, the second driving module controls deflection of a plurality of liquid crystal molecules in the liquid crystal cell, and the first driving module and the second driving module are connected to a same first signal line of the plurality of first signal lines and a same second signal line of the plurality of second signal lines.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161. The examiner can normally be reached Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JAP/

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625